Citation Nr: 1412944	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran had verified active service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the VA RO in Muskogee, Oklahoma.

The Board notes that the claim on appeal has been characterized throughout the appeals process as entitlement to service connection for depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the holding in Clemons and a diagnosis of record of anxiety, the issue on appeal has been characterized as entitlement to service connection for a psychiatric disorder, to include depression and anxiety, in accordance with Clemons.

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the Muskogee, Oklahoma, RO.  A transcript of that proceeding has been associated with the claims file. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Additionally, as this issue is being remanded for further development and consideration by the AOJ, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Additional development is needed prior to the adjudication of the claim.

At the November 2010 hearing, the Veteran asserted that his depression began in service when his daughter was born "retarded" in 1971.  He asserted that he was treated in service for what was called at that time a nervous stomach.  It was also suggested at his hearing that his depression could be related to his service-connected disabilities. 

The Veteran is currently service connected for diabetes mellitus, type II, including bladder incontinence and bowel dysfunction; peripheral neuropathy of the bilateral upper and lower extremities; impotency, claimed as diminished libido; and onychomycosis. 

A review of the service treatment records of record reveals no complaints, treatment, or diagnoses of a psychiatric disorder of any kind.  However, service treatment records do document treatment in service for possible ulcers, vomiting, nausea, and diarrhea. 

VA treatment records reflect that the Veteran has been diagnosed in recent years with depression and anxiety.

In this case, as the claims file contains no medical opinions regarding a possible relationship between the Veteran's current depression or anxiety and his service-connected disabilities, or between his current depression and anxiety and his in-service gastrointestinal problems, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A  (West 2002).  Thus, this issue must be remanded to schedule the Veteran for a VA examination to determine whether he has a current psychiatric disorder that was caused or aggravated by his military service or by a service-connected disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Veteran's DD-214 reflects that he had active service from April 23, 1969, to April 18, 1973.  However, this form also reflects that the Veteran had 9 months and 27 days of prior active service.  Moreover, the Veteran indicated in a May 2008 claim that his active service actually began some time in 1968.  While it appears that all available service treatment records have been associated with the claims file, the RO/AMC should verify all periods of active service and ensure that service treatment records have been requested from all such periods, to include possibly dating back to 1968.

Further, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.  

Finally, upon remand, the RO/AMC should obtain any and all VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of service.  Then, request all available service treatment records for all periods of service, to include possibly dating back to 1968.

2. Provide the Veteran with appropriate notice as to how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

3. Obtain any and all VA treatment records that have not yet been associated with the claims file.

4. Schedule the Veteran for an appropriate VA psychiatric examination to determine the etiology of any currently present acquired psychiatric disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disorders.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should identify all currently present acquired psychiatric disorders.  Then, opinions should be provided regarding the following:

a. Is it at least as likely as not that any currently present acquired psychiatric disorder began in service, or was caused or aggravated by active service, to specifically include the birth of his daughter in 1971?

b. Is it at least as likely as not that any currently present psychiatric disorder is due to or caused by his service-connected disabilities?

c. Is it at least as likely as not that any currently present acquired psychiatric disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected disabilities.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected disabilities.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

